 



EXECUTION COPY; August 1, 2013



 

EMPLOYMENT AGREEMENT

 

This agreement (“Agreement”) is made on August 1, 2013, by and between Elite
Pharmaceuticals, Inc., a Nevada corporation (“Company”), and Nasrat Hakim
(“Executive”).

 

WHEREAS, Company desires Executive to be Company President and Chief Executive
Officer (“CEO”) and Executive desires to provide employment services to Company
in such a capacity and in accordance with the terms of this Agreement.

 

In consideration of the mutual promises and considerations herein contained, the
parties hereby agree as follows:

 

A G R E E M E N T:

1. Employment.

 

1.1 Company hereby employs Executive in the capacity of President & CEO
reporting to the Board of Directors (the “Board”) effective August 2, 2013.
Executive hereby accepts such employment, subject to the terms herein contained.
In such capacity Executive (a) shall perform such functions and duties as are
required in the Company’s Bylaws and (b) shall report to and receive direction
from the Board (the “Duties”). Executive shall devote such time and effort to
his Duties as are reasonably necessary for him to perform such Duties in a
competent and professional manner.

 

2. Compensation and Benefits.

 

2.1. Salary. During the Term (as defined below), Company shall pay to Executive
a base salary at the annual rate of Three Hundred Fifty Thousand Dollars
($350,000) (the “Salary”). The Salary shall be paid in shares of Company’s
Common Stock (“Stock”) pursuant to the Company’s current procedures for paying
Company executives in Stock (i.e., with regards to the method of computing the
number of Shares to be issued and the timing of such issuances, provided the
timing is no later than March 15th following the end of the calendar year for
which payment is being made). Notwithstanding the foregoing, the payment of such
Shares shall be made in a manner that does not violate Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) as discussed in
Section 3.2.8 below.

 

2.2. Bonuses.

 

2.2.1 Annual Bonus. Executive shall be entitled to an annual bonus equal to 100%
of Executive’s annual salary (“Annual Bonus”). The Annual Bonus shall be paid in
Stock in accordance with the same methods utilized in Section 2.1 above. The
Annual Bonus shall be paid on or before March 15th following the end of the
calendar year for which payment is being made. During the Term, the Board shall
set up specific milestones to be achieved within each calendar year (“Annual
Milestones”) and the amount of the Annual Bonus shall be payable upon the
achievement of such Annual Milestones.

 

2.2.2 Discretionary Bonuses. In addition to the Annual Bonus, the Board may
award discretionary bonuses from time to time.

 







8K 2013 8 5 Exhibit 10 4 Hakim Employment Agreement.DOC





 1 

 

  

2.3. Executive Benefits.

 

2.3.1. Expenses. Company shall promptly reimburse Executive for all reasonable
and documented travel, entertainment and other business expenses actually and
properly incurred by him in relation to Company’s business. No such expense
reimbursement shall be allowed with regard to such expenses that exceed $10,000
unless such expenses have been pre-approved by Company in writing. Such expense
reimbursement shall include reasonable hotel accommodations and/or housing
incurred by Executive specifically related to his duties under this Agreement
against receipts or other appropriate written evidence of such expenditures as
required by the appropriate Internal Revenue Service regulations or by Company.

 

2.3.2. Company Plans. Executive shall be entitled to participate in such
employee benefit plans and programs as Company may from time to time generally
offer or provide to senior executive officers of Company, including medical and
retirement plans. Nothing in the foregoing shall limit or restrict Company’s
discretion to amend, revise or terminate any benefit or plan without notice to
or consent of Executive.

 

2.3.3. Vacation. Executive shall be entitled to four (4) weeks of paid vacation
per Fiscal Year, pro rated for periods of less than a full Fiscal Year.

 

2.3.4. Automobile Allowance. During the Term, Company shall reimburse Executive
One Thousand Five Hundred Dollars ($1,500) per month for automobile expenses
and/or car lease.

 

3. Employment Term; Termination.

 

3.1. Employment Term. Executive’s employment hereunder shall commence on August
1, 2013 (the “Commencement Date”).

 

3.2. Events of Termination. Executive’s employment may be terminated as follows:

 

3.2.1 Termination for Cause. This Agreement may be terminated by Company for
Cause. For purposes of this Agreement, “Cause” justifying the termination of
this Agreement by Company is defined as: (1) failure or refusal to perform the
services required hereunder; (2) a material breach by Executive of any of the
terms of this Agreement; or (3) Executive’s conviction of a crime that either
results in imprisonment or involves embezzlement, dishonesty, or activities
injurious to Company or its reputation. Following termination pursuant to this
subsection, Company’s only obligation to Executive shall be to pay to Executive
all accrued Annual Salary and all accrued vacation time (both payable in Stock
computed in the same manner as set forth in Section 2.1) and any reasonable and
necessary business expenses incurred by Executive in connection with his duties,
all to the Date of Termination and payable in a lump sum, less applicable
deductions and withholdings, as soon as administratively practicable following
Executive’s termination, but in no event later than March 15th following the end
of the calendar year in which such termination occurs. Notwithstanding the
foregoing, any expense reimbursement will take place no later than the time
required under Section 409A.

 



2

 

  

3.2.2 Disability. This Agreement may be terminated by Company upon at least
thirty (30) days’ written notice if Executive is prevented by illness, accident
or other disability (mental or physical) from performing the essential functions
of the position for one or more periods cumulatively totaling three (3) months
during any consecutive twelve (12) month period. In the event this Agreement is
terminated pursuant to this subsection, Company shall pay to Executive all
accrued Salary, pro rata Annual Bonus, and all accrued vacation time (all
payable in Stock computed in the same manner as set forth in Section 2.1) and
any reasonable and necessary business expenses incurred by Executive in
connection with his duties, all to the Date of Termination and payable in a lump
sum, less applicable deductions and withholdings. In addition, Company shall pay
to Executive severance payments in an amount equal to one (1) year of
Executive’s Salary, payable in Stock computed in the same manner as set forth in
Section 2.1 and payable in a lump sum, less applicable deductions and
withholdings, as soon as administratively practicable (but in no event later
than 60 days) following Executive’s termination, but in no event later than
March 15th following the end of the calendar year in which such termination
occurs (“Disability Severance Payments”). Disability Severance Payments made by
Company to Executive pursuant to this Section 3.2.2 are conditioned on the
Executive signing a Confidential Severance Agreement and Release.
Notwithstanding the foregoing, any expense reimbursement will take place no
later than the time required under Section 409A

 

3.2.4 Death. This Agreement shall be automatically terminated in the event of
Executive’s death during the Term of employment. In the event this Agreement
terminates upon Executive’s death, Company shall pay Executive’s estate or
beneficiary, as applicable, all accrued Salary, pro rated Annual Bonus and all
accrued vacation time (both payable in Stock computed in the same manner as set
forth in Section 2.1) and any reasonable and necessary business expenses
incurred by Executive in connection with his duties, all to the Date of
Termination and all payable in a lump sum, less applicable deductions and
withholdings, as soon as administratively practicable (but in no event later
than 60 days) following Executive’s termination, but in no event later than
March 15th following the end of the calendar year in which such termination
occurs.

 

3.2.5 Without Cause. This Agreement may be terminated by Company without Cause
by giving Executive notice at least thirty (30) days prior to the effective date
(“Date of Termination”); provided that Company pays Executive each of the
following:

 

(i) Company shall pay Executive severance payments, payable in Stock computed in
the same manner as set forth in Section 2.1 (the “Severance Payments”) in an
amount equal to two (2) years’ Salary at the rate in effect upon the Date of
Termination, less applicable deductions and withholdings, as soon as
administratively practicable (but in no event later than 60 days) following
Executive’s termination, but in no event later than March 15th following the end
of the calendar year in which such termination occurs. In addition, Company
shall pay to Executive all accrued Salary, prorated Annual Bonus and all accrued
vacation time (both payable in Stock computed in the same manner as set forth in
Section 2.1) and any reasonable and necessary business expenses incurred by
Executive in connection with his duties, all to the Date of Termination and
payable in a lump sum, less applicable deductions and withholdings, as soon as
administratively practicable (but in no event later than 60 days) following
Executive’s termination, but in no event later than March 15th following the end
of the calendar year in which such termination occurs.

 



3

 

  

(ii) If the Company has a health insurance plan for its employees and Executive
is covered under such plan, provided that Executive timely elects continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), Company shall pay, on Executive’s behalf, the portion of
premiums of Executive’s group health insurance, including coverage for
Executive’s eligible dependents, that Company paid immediately prior to
Executive’s separation of employment with Company (“COBRA Payments”) for a
period of twelve (12) months following the Date of Termination (“COBRA Period”).
Company will pay such COBRA Payments for Executive’s eligible dependents only
for coverage for which those dependents were enrolled immediately prior to the
date of Executive’s separation of employment. Executive will continue to be
required to pay that portion of the premium of Executive’s health coverage,
including coverage for Executive’s eligible dependents, that Executive was
required to pay as an active employee immediately prior to the date of
Executive’s separation of employment. For the balance of the period that
Executive is entitled to coverage under COBRA after the COBRA Period, if any,
Executive shall be entitled to maintain coverage for Executive and Executive’s
eligible dependents at Executive’s sole expense.

 

(iii) The Severance Payments and the COBRA Payments (if any) shall be paid so
long as Executive is not in breach of any term of this Agreement, including,
without limitation, Sections 4, 5, 6, 7 and 8. The Severance Payments and COBRA
Payments (if any) made by Company to, or on behalf of, Executive are conditioned
on the Executive signing a Severance Agreement and Release.

 

3.2.6 Resignation. This Agreement may be terminated by Executive for any reason
or no reason at all by giving notice to Company of Executive’s resignation at
least sixty (60) days prior to the effective resignation date. Following
termination pursuant to this subsection 3.2.6, Company’s only obligation to
Executive shall be to pay to Executive all accrued Salary and all accrued
vacation time (both payable in Stock computed in the same manner as set forth in
Section 2.1) and any reasonable and necessary business expenses incurred by
Executive in connection with his duties, all to the Date of Termination and
payable in a lump sum, less applicable deductions and withholdings no later than
March 15th following the end of the calendar year in which such termination
occurs.

 

3.2.7. Termination Upon Change of Control. Upon “Change of Control” as defined
in section 3.3.1, Executive is entitled to a payment in an amount equal to two
(2) years Annual Salary in effect upon the Date of Termination, less applicable
deductions and withholdings, payable in Stock computed in the same manner as set
forth in Section 2.1 as soon as administratively practicable (but in no event
later than 60 days) following Executive’s termination, but in no event later
than March 15th following the end of the calendar year in which such termination
occurs. Executive also shall be entitled to a continuation of his Executive
benefits for a period of (2) two years from the Date of Termination. In
addition, Company shall pay to Executive all accrued Annual Salary, pro rated
Annual Bonus and all accrued vacation time (both payable in Stock computed in
the same manner as set forth in Section 2.1) and any reasonable and necessary
business expenses incurred by Executive in connection with his duties, all to
the Date of Termination and payable in a lump sum, less applicable deductions
and withholdings, as soon as administratively practicable (but in no event later
than 60 days) following Executive’s termination, but in no event later than
March 15th following the end of the calendar year in which such termination
occurs. In addition any securities of the Company owned by Executive and subject
to vesting schedules shall immediately vest.

 





4

 

  

3.2.8 Section 409A Compliance.

 

(i) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

 

(ii) To the extent that any of the payments or benefits provided for in Section
3 are deemed to constitute non-qualified deferred compensation benefits subject
to Section 409A of Code, the following interpretations apply: (A) Any
termination of the Executive’s employment triggering payment of benefits under
Section 3 must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before distribution of
such benefits can commence. To the extent that the termination of the
Executive’s employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by the Executive
to the Company or any of its affiliates, at the time the Executive’s employment
terminates), any benefits payable under Section 3 that constitute deferred
compensation under Section 409A of the Code shall be delayed until after the
date of a subsequent event constituting a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For purposes of
clarification, this Section 3.2.8(ii) shall not cause any forfeiture of benefits
on the Executive’s part, but shall only act as a delay until such time as a
“separation from service” occurs. (B) If the Executive is a “specified employee”
(as that term is used in Section 409A of the Code and regulations and other
guidance issued thereunder) on the date his separation from service becomes
effective, any benefits payable under Section 3 that constitute non-qualified
deferred compensation under Section 409A of the Code shall be delayed until the
earlier of (1) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (2) the date of the
Executive’s death, but only to the extent necessary to avoid such penalties
under Section 409A of the Code. On the earlier of (3) the business day following
the six-month anniversary of the date his separation from service becomes
effective, and (4) the Executive’s death, the Company shall pay the Executive in
a lump sum the aggregate value of the non-qualified deferred compensation that
the Company otherwise would have paid the Executive prior to that date under
Section 5(b) of this Agreement. (C) It is intended that each installment of the
payments and benefits provided under Section 3 shall be treated as a separate
“payment” for purposes of Section 409A of the Code; and neither the Company nor
the Executive shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A of the Code.

 

(iii) It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to Section
409A of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving Executive the economic benefits described herein in a
manner that does not result in such tax being imposed.

 



5

 

 

3.2.9. Termination of Employment. This Agreement shall terminate simultaneously
with the termination of Executive’s employment for any reason; provided, that
the covenants set forth in Sections 3, 4, 5, 6, 7 and 8 of this Agreement shall
survive the termination of this Agreement to the extent provided in such
Sections.

 

3.3. Definitions.

 

3.3.1. “Change of Control” Defined. The term “Change of Control” shall mean (a)
the acquisition of Company pursuant to a consolidation of Company with, or
merger of Company with or into, any other Person with the result of which the
holders of Company’s voting stock immediately prior to such transaction hold
less than fifty (50%) percent of the combined voting power after giving effect
to such transaction; (b) the sale of all or substantially all of the assets or
capital stock of Company to any other Person; or (c) securities of Company
representing greater than fifty (50%) percent of the combined voting power of
Company’s then outstanding voting securities are acquired by a Person, or group
of related Persons, in a single transaction or series of related transactions.

 

3.3.2. “Notice of Termination” Defined. “Notice of Termination” means a written
notice that indicates the specific termination provision relied upon by Company
or Executive.

 

3.3.3. “Date of Termination” Defined. “Date of Termination” means such date as
Executive’s employment expires as written in the Notice of Termination.

 

4. Conflicts of Interest. Company and Executive acknowledge that Executive is
the owner, President and CEO of Mikah Pharma LLC (“Mikah”). Company and
Executive will sign a separate agreement concluding any potential conflict to
the satisfaction of both parties and Executive agrees to comply with such
agreement.

 

5. Proprietary Information.

 

5.1 Executive represents and warrants to Company that (i) Executive is not
subject to any limitation or agreement restricting employment by Company or
performance of Executive’s Duties hereunder, and (ii) neither Executive nor any
third party has any right or claim to Executive’s work produced on behalf of
Company or using the property, personnel, or facilities of Company. Executive
shall not misappropriate proprietary rights of Company or any third party.

 



6

 



 

5.2 Executive further agrees not to make, use, disclose to any third party, or
permit to be made, used, or disclosed, any records, plans, papers, articles,
notes, memoranda, reports, lists, records, drawings, sketches, specifications,
software programs, data, or other materials of any nature relating to any matter
within the scope of the business of Company or concerning any of its dealings or
affairs (“Materials”), whether or not developed, in whole or in part, by
Executive and whether or not embodying Confidential Information (defined below),
otherwise than for the benefit of Company. Executive shall not, on and after the
Date of Termination, use, disclose, or permit to be used or disclosed, any such
Materials, it being agreed that all such Materials shall be and remain the sole
and exclusive property of Company. Immediately upon the Date of Termination,
Executive shall deliver all such Materials, and all copies thereof, to Company,
at its designated office.

 

6. Non-Competition; Non-Solicitation; Anti-Raiding; Non-Disparagement. Without
the prior written approval of the Board, Executive shall not, directly or
indirectly, during his employment and until the end of one (1) year after the
Date of Termination (however such termination occurs, including, without
limitation, termination pursuant to Section 3.2):

 

6.1 Solicit, offer employment to, otherwise attempt to hire, or assist in the
hiring of any employee or officer of Company or any of its Affiliates;
(ii) encourage, induce, assist or assist others in inducing any such person to
terminate his or her employment with Company or any of its Affiliates; or
(iii) in any way interfere with the relationship between Company or any of its
Affiliates and their employees; or

 

6.2 Make any public statement or perform or do any other act prejudicial or
injurious to the reputation or goodwill of Company or any of its Affiliates or
otherwise interfere with the business of Company or any of its Affiliates.

 

6.3 Notwithstanding anything to the Contrary in Subsection 6.1, Mikah shall have
the right to continue the business previously established for the Morphine
Sulfate ODT and Trimipramine, products including manufacturing and/or sales of
the product through third party contracts.

 

7. Confidentiality.

 

7.1 The term “Confidential Information” shall include, but not be limited to
confidential information and the workpapers, concepts, formulas, techniques,
strategies, components, programs, reports, studies, memoranda, correspondence,
materials, manuals, records, data, technology, financial information, products,
plans, research, service, design information, procedures, methods,
documentation, policies, pricing, billing, customer lists and leads, and any
other technical data, information and know-how which relates to products or
customers or potential customers or suppliers or potential suppliers or are
otherwise useful in the parties' businesses, and which one of the parties
considers proprietary and desires to maintain confidential. Confidential
Information is entitled to protection hereunder whether or not such information
is oral or written, whether or not such information is identified as such by an
appropriate stamp or marking on each document provided or, if orally first
provided, identified at that time as proprietary or confidential. In addition,
Confidential Information shall include information developed by the Executive in
the performance of his Duties under this Agreement. All such Confidential
Information is extremely valuable and is intended to be kept secret to Company;
is the sole and exclusive property of Company or its Affiliates; and, is subject
to the restrictive covenants set forth herein. The term Confidential Information
shall not include any information generally available to the public or publicly
disclosed by Company (other than by the act or omission of Executive),
information disclosed to Executive by a third party under no duty of
confidentiality to Company or its Affiliates, information that Executive can
demonstrate was in his possession prior to the date of this Agreement or
Executive can demonstrate was independently developed by him without the use or
assistance of Confidential Information, or information required by law or court
order to be disclosed by Executive.

 



7

 

 

 

7.2 Executive shall not, without Company’s prior written approval, use,
disclose, or reveal to any person or entity any of Company’s Confidential
Information, except as required in the ordinary course of performing duties
hereunder. Executive shall not use or attempt to use any Confidential
Information in any manner which has the possibility of injuring or causing loss,
whether directly or indirectly, to Company or any of its Affiliates.

 

7.3 In the event that Executive’s employment with Company is terminated for any
reason whatsoever, he shall return to Company, promptly upon Company’s written
request therefore, any documents, photographs, tapes, discs, memory devices, and
other property containing Confidential Information which were received by him
during his employment, without retaining copies thereof.

 

8 Assignment of Intellectual Property.

 

8.1. Executive shall promptly disclose to Company any and all Inventions (as
defined below). Executive shall promptly communicate to Company all information,
details and data pertaining to any Inventions in such form as Company requests.
Executive agrees that Inventions, patents and patent applications are the
property of Company, and any and all rights, titles or interests in and to
Inventions, patents or patent applications which Executive may have in any and
every jurisdiction are hereby assigned in full. Whenever Executive is requested
to do so by Company, during or after the Term, Executive shall, at the Company’s
sole cost and expense, promptly execute and deliver any and all applications,
assignments or other documents or instruments reasonably deemed necessary or
advisable by Company to apply for and obtain Letters Patent of the United States
or any foreign country or to otherwise protect, confirm or establish Company’s
full and exclusive interests in any Inventions. The obligations set forth in
this Section 8.1 shall be binding upon the successors, assigns, executors,
administrators and other legal representatives of Executive.

 

8.2 Any and all Works for Hire (as defined below) shall be considered “works
made for hire” under the copyright laws of the United States or property of
Company under applicable federal, state, local and foreign trademark laws (as
appropriate). Executive shall promptly communicate to Company any and all Works
for Hire, and any and all information, details and data pertaining to any Works
for Hire, in such form as Company requests. To the extent that Works for Hire
fail to qualify as (A) “works made for hire” under the copyright laws of the
United States or any other jurisdiction or (B) property of Company under
applicable federal, state, local or foreign trademark laws, Executive hereby
assigns each Work for Hire and all right, title and interest therein in any and
every jurisdiction to Company. Whenever Executive is requested to do so by
Company, during or after the Term, Executive shall, at the Company’s sole cost
and expense, promptly execute and deliver any and all applications, assignments
or other documents or instruments reasonably deemed necessary or advisable by
Company to apply for and confirm and effectuate full and exclusive ownership of
Works for Hire in Company, including, but not limited to, ownership of any moral
rights under the copyright law of any nation, or any other rights under the
intellectual property laws of any nation. The obligations set forth in this
Section 8.2 shall be binding upon the successors, assigns, executors,
administrators and other legal representatives of Executive.

 



8

 

 

8.3 If a court declares that any term or provision of this Section 8 is invalid
or unenforceable, the parties to this Agreement agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.



 

8.4 Definitions.

 

8.4.1 “Inventions” Defined. “Inventions” means any and all inventions,
discoveries, improvements, patent, copyrights and/or other property rights,
whether or not patented or patentable made, conceived, created, developed or
contributed to by Executive during the Term which are (i) directly or indirectly
related to the business, operations or activities of the Company or any of its
subsidiaries or affiliates, (ii) directly or indirectly related to Executive’s
employment by, or performance of other services (including as a director,
manager, officer, advisor, agent, representative, consultant or other
independent contractor) for, the Company or any of its Affiliates, or (iii)
based upon Confidential Information.

 

8.4.2 “Work for Hire” Defined. “Work for Hire” means any and all sales
approaches, sales material, training material, computer software, documentation,
other copyrightable works or any other intellectual property (including, but not
limited to, materials or services subject to trademark or service mark
registration, but excluding Inventions) made, conceived, created, developed or
contributed to by Executive during the Term and which are (i) directly or
indirectly related to the business, operations or activities of the Company or
any of its Affiliates, (ii) directly or indirectly related to Executive’s
employment by, or performance of other services (including as a director,
manager, officer, advisor, agent, representative, consultant or other
independent contractor) for, the Company or any of its Affiliates, or (iii)
based upon Confidential Information.

 

9. Acknowledgments; Equitable Remedies. Executive acknowledges that the
covenants contained in Sections 4, 5, 6, 7 and 8, including those related to
duration, geographic scope, and the scope of prohibited conduct, are reasonable
and necessary to protect the legitimate interests of Company. He further
acknowledges that the covenants contained in Sections 4, 5, 6, 7 and 8 are
designed, intended, and necessary to protect, and are reasonably related to the
protection of, Company’s proprietary information, to which he will be exposed
and with which he will be entrusted. Specifically, without limitation, Executive
is entrusted with trade secrets regarding: Inventions, the strategic planning
initiatives; business development plans; budgets; financial information;
management training; future business plans; and operational strategies and
procedures. Executive understands that any breach of Sections 5 or 7 will also
constitute a misappropriation of Company’s proprietary rights, and may
constitute a theft of Company’s trade secrets under applicable local, state, and
federal statutes, and will result in a claim for injunctive relief, damages,
and/or criminal sanctions and penalties against Executive by Company, and
possibly others. Executive acknowledges that any breach of Sections 4, 5, 6, 7
or 8 will cause Company immediate and irreparable injury and damage, for which
monetary relief would be inadequate or difficult to quantify. Company will be
entitled to, in addition to all other remedies available to it, injunctive
relief and specific performance to prevent a breach and to secure the
enforcement of Sections 4, 5, 6, 7 or 8. Executive further acknowledges that the
covenants set forth in Sections 4, 5, 6, 7 and 8 shall survive the Date of
Termination in accordance with their terms

 

9

 

 



10. Miscellaneous Provisions.

 

10.1 Severability. If, in any jurisdiction, any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired; (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such term or provision in any other jurisdiction; and (c) the
invalid or unenforceable term or provision shall, for purposes of such
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

10.2 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, and by the two parties hereto in separate counterparts, each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart), and this Agreement shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto. This Agreement, once executed by a Party, may be
delivered to the other Party hereto by facsimile or electronic transmission of a
copy of this Agreement bearing the signature of the Party so delivering this
Agreement. A faxed or electronically delivered signature shall have the same
legally binding effect as an original signature.

 

10.3. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed duly given upon receipt when delivered
by hand, overnight delivery or facsimile (with confirmed delivery), or three (3)
business days after posting, when delivered by registered or certified mail or
private courier service, postage prepaid, return receipt requested, as follows:

 



10

 

 

 

If to Company, to:

 

 

Elite Pharmaceuticals, Inc.

165 Ludlow Avenue

Northvale, New Jersey

Facsimile No.: (201) 391-7693

Attn: Chairman

 

 

If to Executive, to:

 

 

Nasrat Hakim

20 Kilmer Drive

Hillsborough, New Jersey, 08844

Facsimile No.: (908) 450-1318

 

or to such other address(es) as a party hereto shall have designated by like
notice to the other parties hereto.

 

10.4. Amendment. No provision of this Agreement may be modified, amended, waived
or discharged in any manner except by a written instrument executed by both
Company and Executive.

 

10.5. Entire Agreement. Except as specifically provided herein, this Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings of
the parties hereto, oral or written. Company and Executive shall execute and
deliver all such further documents as may be necessary to carry out the intent
of the preceding sentence.

 

10.6. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey applicable to contracts made
and to be wholly performed therein.

 

10.7. Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

 

10.8. Binding Effect; Successors and Assigns. Executive may not delegate any of
his duties or assign any of his rights hereunder. This Agreement shall inure to
the benefit of, and be binding upon, the parties hereto and their respective
heirs, legal representatives and beneficiaries, successors and permitted
assigns. Company shall require any successor (whether direct or indirect and
whether by purchase, merger, consolidation or otherwise) to all or substantially
all of the business and/or assets of Company, by an agreement in form and
substance reasonably satisfactory to Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that Company
would be required to perform if no such succession had taken place.

 



11

 

 

10.9. Waiver. The failure of either of the parties hereto to at any time enforce
any of the provisions of this Agreement shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Agreement or any provision hereof or the right of either of the parties hereto
thereafter to enforce each and every provision of this Agreement. No waiver of
any breach of any of the provisions of this Agreement shall be construed or
deemed to be a waiver of any other or subsequent breach.

 

10.10. Capacity, etc. Each of Executive and Company hereby represents and
warrants to the other that, as the case may be: (a) he or it has full power,
authority and capacity to execute and deliver this Agreement and to perform his
or its obligations hereunder; (b) such execution, delivery and performance shall
not (and with the giving of notice or lapse of time or both would not) result in
the breach of any agreements or other obligations to which he or it is a party
or he or it is otherwise bound or violate any law; and (c) this Agreement is his
or its valid and binding obligation enforceable in accordance with its terms.

 

10.11. Enforcement; Jurisdiction. If any party institutes legal action to
enforce or interpret the terms and conditions of this Agreement, the prevailing
party shall be awarded reasonable attorneys’ fees at all trial and appellate
levels and the expenses and costs incurred by such prevailing party in
connection therewith. Any legal action, suit or proceeding, in equity or at law,
arising out of or relating to this Agreement shall be instituted exclusively in
the State or Federal courts located in the State of New Jersey and each party
agrees not to assert, by way of motion, as a defense or otherwise, in any such
action, suit or proceeding, any claim that such party is not subject personally
to the jurisdiction of any such court, that the action, suit or proceeding is
brought in an inconvenient forum, that the venue of the action, suit or
proceeding is improper or should be transferred, or that this Agreement or the
subject matter hereof may not be enforced in or by any such court. Each party
further irrevocably submits to the jurisdiction of any such court in any such
action, suit or proceeding. Any and all service of process and any other notice
in any such action, suit or proceeding shall be effective against any party if
given personally or by registered or certified mail, return receipt requested or
by any other means of mail that requires a signed receipt, postage prepaid,
mailed to such party as herein provided. Nothing herein contained shall be
deemed to affect or limit the right of any party to serve process in any other
manner permitted by applicable law.

 

10.12. Advice of Counsel. Executive represents and warrants that he has had full
opportunity to seek advice and representation by independent counsel of his own
choosing in connection with the interpretation, negotiation and execution of
this Agreement.



 

[SIGNATURE PAGE FOLLOWS]

 

 



12

 



 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

 



  Elite Pharmaceuticals, Inc.         By:       Name:  Jerry Treppel    
Title:  Chairman & Chief Executive Officer         By:       Name:  Nasrat Hakim



 

 

 

 



 

 



13

